DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
Claims 5-6, 8-11, 15-16, 23-24, 26-27, 29, & 34-37 have been canceled as requested by the Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, & 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brown, III (US 2001/0033933 A1).
As related to independent claim 1, Brown, III teaches a method for printing and drying a flavor or fragrance [i.e. a method of forming dried-on fragrance areas (printing)] (Brown, III – Page 2, Paragraphs 20-23) comprising: (a) printing a flavor or fragrance onto a movable product conveyor that directly receives the printed flavor or fragrance (batch of thermoplastic snow is provided on a convey or operably connected with a rotatable mesh drum tumbler [i.e. conveyor and tumbler collectively considered as the movable product conveyor], and fragrance is applied by moving the conveyor past sprayers containing the fragrance, thus forming fragrance areas [direct printing] (Brown, III – Page 2, Paragraphs 20-22); and (b) drying the flavor or fragrance on the movable product convey or to produce a dried product [i.e. forming dried-on fragrance areas by continually rotating a tumbler (terminal portion of movable product conveyor) until the product is dried] (Brown, III – Page 2, Paragraphs 21-23).
As related to dependent claim 2, Brown, III continues to teach the flavor or fragrance comprises a flavor or fragrance in admixture with a carrier and solvent [ i.e. a solution of essential oil and water] (Brown, III – Page 2, Paragraph 13).
As related to dependent claim 12, Brown, III continues to teach (c) discharging the dried product from the movable product conveyor [i.e. forming dried-on fragrance areas by continually rotating the tumbler (terminal portion of movable product conveyor) until the product is dried, and using the fragrant product for holiday display (discharging the dried product)] (Brown, III – Page 2, Paragraphs 15, 18, & 22-23).
As related to dependent claim 17, Brown, III continues to teach a dried flavor or fragrance produced by the method (Brown, III – Page 2, Paragraphs 15, 18, & 22-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 7, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, III (US 2001/0033933 A1) in view of Maekawa et al. (US 3,888,689 A).
As related to dependent claim 3, Brown, III teaches the flavor or fragrance, but does not specifically teach the encapsulation.  However, Maekawa et al. teaches aqueous printing of fragrance containing microcapsules and specifically teaches the flavor or fragrance is encapsulated in a core-shell microcapsule (Maekawa et al. – Column 2, Lines 4-6 and Figure 1, shown below) and it would have been obvious to one of ordinary skill in the art, at the time of filing to have modified the method, as previously disclosed by Brown, III, in order to have provided wherein the flavor or fragrance is encapsulated in a core-shell microcapsule, as disclosed by Maekawa et al., so as to enclose the fragrant material in the protective yet rupturable shell, for the benefit of activating the release of fragrance by mechanical means, such as rubbing (Maekawa et al. – Column 2, Lines 4-14).


    PNG
    media_image1.png
    167
    301
    media_image1.png
    Greyscale


As related to further dependent claim 4, the combination of Brown, III and Maekawa et al. remains as applied above and continues to teach the core-shell microcapsule is in admixture with a carrier and solvent [ i.e. a solution of essential oil and water] (Brown, III – Page 2, Paragraph 13).
As related to dependent claim 7, the combination of Brown, III and Maekawa et al. remains for the reasons indicated above and continues to teach the flavor or fragrance is printed in an array [i.e. fixedly disposed on the printed matter] (Maekawa et al. – Column 2, Lines 4-14).
As related to dependent claim 13, the combination of Brown, III and Maekawa et al. remains for the reasons indicated above and continues to teach the flavor or fragrance is printed in a dot pattern [i.e. after printing, the spherical microcapsules are fixedly disposed on the printed matter (dot pattern)] (Maekawa et al. – Column 2, Lines 4-9 & 62-64 and Figure 1, shown above).
As related to further dependent claim 14, the combination of Brown, III and Maekawa et al. remains as applied above and continues to teach the dot pattern is arranged to facilitate drying, post-processing, and product quality [i.e. spot-printing of spherical microcapsules resulting in microcapsules being fixedly disposed on the printed matter (dot pattern), wherein the fragrance maintenance is increased by encapsulation (facilitate post processing), and … over one year of storage (facilitate product quality) (Maekawa et al. – Column 2, Lines 4-9 & 62-64; Column 3, Lines 60-63; Column 4, Lines 25-29; and Figure 1, shown above).

Claim(s) 19-20 & 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, III (US 2001/0033933 A1) in view of LEFEBVRE et al. (US 2009/0155560 A1).
As related to independent claim 19, Brown, III teaches a system for printing and drying flavors and fragrances [i.e. a system for forming a dried-on fragrance areas by spraying a fragrance (printing)] (Brown, III – Page 2, Paragraphs 20-23) comprising: (a) a source of flavor or fragrance (providing an essential oil source of fragrance (Brown, III – Page 2, Paragraph 11); (b) a print assembly adapted to print the fragrance [i.e. batch of thermoplastic snow is provided on a conveyor, and fragrance is applied by moving the conveyor past the sprayers containing the fragrance, thus forming fragrance areas (print assembly) (Brown, III – Page 2, Paragraphs 20-23); (c) a drying component (forming dried-on fragrance areas by continually rotating a tumbler until the product is dried (drying component) (Brown, III – Page 2, Paragraphs 22-23); and (d) a movable product conveyor that directly receives the printed flavor or fragrance (conveyor operably connected with tumbler (conveyor and tumbler collectively considered as the movable product conveyor), and fragrance is applied by moving the conveyor past sprayers containing the fragrance, thus forming fragrance areas [i.e. direct printing] (Brown, III – Paragraphs 20-22). Brown, III does not specifically teach the movable product conveyor is adjacent to the drying component.  However, LEFEBVRE et al. teaches a printed paper laminate and specifically teaches a movable product conveyor that directly receives the printed fragrance and is adjacent to the drying component [i.e. scented paper is wound onto a roll adjacent to the dryer rolls (LEFEBVRE et al. – Page 5, Paragraphs 72-76 and Figure 4, shown below). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system, as previously disclosed by Brown, III, in order to have provided for a movable product conveyor that directly receives the printed fragrance and is adjacent to the drying component, as disclosed by LEFEBVRE et al., so as to efficiently dry the component, and wind the scented product on to a movable product conveyor to subject it to further processing, such as cutting and packaging (LEFEBVRE et al. – Page 5, Paragraph 76).
As related to dependent claim 20, the combination of Brown, III and LEFEBVRE et al. remains as applied above and continues to teach the flavor or fragrance comprises a flavor or fragrance in admixture with a carrier and solvent [ i.e. a solution of essential oil and water] (Brown, III – Page 2, Paragraph 13).
As related to dependent claim 31, the combination of Brown, III and LEFEBVRE et al. remains as applied above and continues to teach a supplemental energy source for facilitating drying of the printed flavor or fragrance [i.e. drying applied fragrance at elevated temperatures (supplemental energy heat source)] (Brown, III – Page 2, Paragraph 21).
As related to further dependent claim 32 , the combination of Brown, III and LEFEBVRE et al. remains as applied above and continues to teach the supplemental energy source is a radiant heat source [i.e. IR dryers] (LEFEBVRE et al. – Page 4, Paragraph 68).
As related to dependent claim 33, the combination of Brown, III and LEFEBVRE et al. remains as applied above and continues to teach (e) a product discharge component for removing dried product from the movable product conveyor [i.e. forming dried-on fragrance areas by continually rotating the tumbler (movable product conveyor) until the product is dried, and using the fragrant product for holiday display (discharging the dried product)] (Brown, III – Page 2, Paragraphs 15, 18, & 22-23).
Claim(s) 21-22 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, III (US 2001/0033933 A1) and LEFEBVRE et al. (US 2009/0155560 A1) in view of Maekawa et al. (US 3,888,689 A).
As related to further dependent claim 21 , the combination of Brown, III and LEFEBVRE et al. remains as applied above but does not specifically teach a microcapsule.  However, Maekawa et al. teaches aqueous printing of fragrance containing microcapsules and specifically teaches the flavor or fragrance is encapsulated in a core-shell microcapsule (Maekawa et al. – Column 2, Lines 4-6 and Figure 1, shown above) and it would have been obvious to one of ordinary skill in the art, at the time of filing to have modified the method, as previously disclosed by the combination of Brown, III and LEFEBVRE et al., in order to have provided wherein the flavor or fragrance is encapsulated in a core-shell microcapsule, as disclosed by Maekawa et al., so as to enclose the fragrant material in the protective yet rupturable shell, for the benefit of activating the release of fragrance by mechanical means, such as rubbing (Maekawa et al. – Column 2, Lines 4-14).
As related to further dependent claim 22, the combination of Brown, III, Maekawa et al., and LEFEBVRE et al. remains as applied above and continues to teach the core-shell microcapsule is in admixture with a carrier and solvent [ i.e. a solution of essential oil and water] (Brown, III – Page 2, Paragraph 13).
As related to dependent claim 25, the combination of Brown, III, Maekawa et al., and LEFEBVRE et al. remains for the reasons indicated above and continues to teach the print assembly comprises a print head or array of nozzles [i.e. fixedly disposed on the printed matter] (Brown, III – Page 2, Paragraphs 20-23 and Maekawa et al. – Column 2, Lines 4-14).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, III (US 2001/0033933 A1) and Maekawa et al. (US 3,888,689 A) in view of Watanabe et al. (US 2005/0031769 A1).
The combination of Brown, III and Maekawa et al. remains for the reasons indicated above but does not specifically teach a feed solids content.  However, Watanabe et al. teaches a method of printing a flavor or fragrance (Watanabe et al. – Page 3, Paragraph 38) and specifically teaches the flavor or fragrance printed onto the moveable product conveyor has a feed solids content of at least 50% [i.e. 35-55%], and the dried flavor or fragrance has a substantially homogeneous size distribution (Watanabe et al. – Page 3, Paragraphs 38-41).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system, as previously disclosed by the combination of Brown, III and Maekawa et al. in order to have provided for a material dried with the savor and flavor of the material maintained (Watanabe et al. – Page 3, Paragraphs 35-37).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, III (US 2001/0033933 A1) and LEFEBVRE et al. (US 2009/0155560 A1) in view of Watanabe et al. (US 2005/0031769 A1).
The combination of Brown, III and LEFEBVRE et al. remains for the reasons indicated above but does not specifically teach a dehumidifier.  However, Watanabe et al. teaches a method of printing a flavor or fragrance (Watanabe et al. – Page 3, Paragraph 38) and specifically teaches drying is imperative and therefore the use of a dehumidifier configured to supply desiccated air to the drying component (Watanabe et al. – Page 3, Paragraph 41) It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system, as previously disclosed by the combination of Brown, III and Maekawa et al. in order to have provided for a material dried with the savor and flavor of the material maintained (Watanabe et al. – Page 3, Paragraphs 35-37).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, III (US 2001/0033933 A1) and LEFEBVRE et al. (US 2009/0155560 A1) in view of CARTON BROTHERS (WO 2014/118265 A1).
The combination of Brown, III and LEFEBVRE et al. remains for the reasons indicated above but does not specifically teach the movable product conveyor is non-stick.  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the need for the use of a non-stick surface when applying additional substances to conveying product.  Meanwhile, CARTON BROTHERS teaches a non-stick belt (CARTON BROTHERS – Page 6, Lines 24-27 & Page 7, Line 6).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system, as previously disclosed by the combination of Brown, III and LEFEBVRE et al. in order to provide a non-stick belt, as disclosed by CARTON BROTHERS, in an effort to provide easy removal and discharge of manufactured product from the conveyor line to enable a continuous production process (CARTON BROTHERS – Page 6, Lines 24-27).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wen et al. (US 2008/0075810 A1) teaches flavor application on edible substrates using an ink jet printer and a conveyor belt.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853